DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-22-2021 is acknowledged.
	Claims included in the prosecution are 1, 11-18, 20 and 31. Claims 21-30 remain withdrawn.
	The following are the rejections.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) 	Claims 1, 14-18, 20 and 31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (US 7,736,629) in combination with Wu et al. (US 2007/0098649) and Yano et al. (US 6,866,840), optionally in further combination with Stone (US 3,615,339)  . 
	Applicant amends claim 1 adding several other components with the limitation of < and reciting the upper weights for each of the components. In essence, < includes even 0 and therefore, the composition reads on “composition containing Glycyrrhia glabra, Berberis aristata, Acacia catechu, Acacia Arabica and hematite. 
Kamath et al. disclose a red herbal dentifrice comprising low abrasive red iron oxide (hematite) and an herbal component to promote oral health (Abstract and claims). Red iron oxide comprises about 0.5% to about 10% by weight of the compositions (col. 4, lines 50-70). The compositions may be formulated into gels and pastes (col. 5, lines 9-17). A thickening agent may be used and includes gum Arabic (Acacia Arabica). Botanical agents include Acacia catechu, Glycyrrhiza glabra and Cinnamomum camphora (col. 3, line 22 to col. 4, line 30). 
What is lacking in Kamath et al’s herbal oral care composition is Berberis aristata and laccifer lacca. It is unclear from the teachings of Kamath et al, as to what the source of Hematite is, that whether it is processed from red ochre. However, irrespective of the source of iron oxide (Hematite), it would have been obvious to one of ordinary skill in the art that it would have the same properties, that is, as a polishing agent. 
Wu et al. disclose Berberis aristata is a berberine that may be used to potentiate the antimicrobial action of an antibiotic in the treatment of mouth, teeth, and gum diseases, and other diseases and conditions directly or indirectly caused by human pathogens (paragraph 0053). The berberine may comprise 0% to 50% by weight of the composition (paragraph 0064). The compositions may be formulated into tablets. 
Stone teaches the purification of hematite (Abstract, Examples and claims).
Yano et al. disclose tooth cleaning compositions. The compositions may comprise shellac from laccifer lacca as a lustering agent, which meets lashka resin. The shellac may comprise 5% of the composition (Table 5). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added shellac from laccifer lacca to the compositions of Kamath et al. in view of Sharma and Wu et al. motivated by the desire to use a component that adds luster to the teeth. The inclusion of Berberis aristata in the compositions of Kamath would have been obvious to one of ordinary skill in the art since it is a potentiator of antimicrobial action of an antibiotic in the treatment of mouth, teeth and gum diseases as taught by Wu et al.

 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formulated the compositions of the combined teachings into tablets because they are suitable formulations for oral care. As pointed out above, it is unclear from Kamath whether hematite is processed or purified, it would have been obvious to one of ordinary skill in the art to purify hematite since it is an oral care composition and since purification of hematite is known as evident from Stone.
2) 	Claims 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (US 7,736,629) in combination with Wu et al. (US 2007/0098649) and Yano et al. (US 6,866,840), optionally in further combination with Stone (US 3,615,339)  as set forth above, in further view of Hurtig (US 2010/0303737).
The teachings of Kamath et al, Sharma, Wu et al and Stone are discussed above. What is lacking in these references is the inclusion of rock salt.
Hurtig discloses compositions comprising Himalayan salt. Himalayan salt is also known as rock salt (paragraph 0012). The salt may be used to remove dental plaque. Toothpaste and tooth gel comprises 0.1 to 40% of Himalaya salt (Table 1).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
  	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add rock salt in the oral care compositions of Kamath et al. in view of Sharma and Wu et al. since rock salt removes dental plaque as taught by Hurtig.. 
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant amends claim 1 adding several other components with the limitation of “is present” and also adding  ‘< ‘ and reciting the upper weight range for each of the components. Such an amendment will not overcome the rejections and as pointed out before, < includes even 0 and therefore, the composition reads on “composition containing Glycyrrhia glabra, Berberis aristata, Acacia catechu and Acacia Arabica. The Examiner suugest reciting the minimum amount and upper limit amount and show any unexpected results obtained by the inclusion of those component recited as present..
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612